DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10827299. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn towards conflict resolution between hash values and location.
Conflicting Claim 1. A method comprising: receiving, at a mobile device from a tracking device, a hash value computed by the tracking device based on a unique identifier associated with the tracking device and an incremented value maintained by the tracking device; determining, by the mobile device, if the tracking device is associated with the mobile device by computing a hash value for each of a set of tracking devices associated with the mobile device based on a set of unique identifiers associated with the set of tracking devices and the incremented value; and in response to a determination that the tracking device is not associated with the mobile device, providing the received hash value to a tracking server, the tracking server configured to resolve a conflict between the received hash value and one or more other hash values based on a comparison of account information associated with the tracking device and account information associated with each of the one or more other hash values.
Instant Claim 1. A method comprising: storing, by a tracking server, a hash value for each of one or more tracking devices associated with the tracking server; receiving, at the tracking server from a user device, a hash value associated with a tracking device, the hash value computed based on a static value uniquely associated with the tracking device and a dynamic value maintained by the tracking device; identifying, by the tracking server, the tracking device based on a comparison between one of the stored hash values and the received hash value; and updating, by the tracking server, one or more records associated with the identified tracking device based on the receiving the hash value.
Instant Claim 2 corresponds to conflicting claim 2.
Instant Claim 3 corresponds to conflicting claim 3.
Instant Claim 4 corresponds to conflicting claim 4.
Instant Claim 5 corresponds to conflicting claim 5.
Instant Claim 6 corresponds to conflicting claim 6.
Instant Claim 7 corresponds to conflicting claim 7.
Instant Claim 8 corresponds to conflicting claim 8.
Instant Claim 9 corresponds to conflicting claim 9.
Instant Claim 10 corresponds to conflicting claim 10.
Instant Claim 11 corresponds to conflicting claim 11.
Instant Claim 12 corresponds to conflicting claim 12.
Instant Claim 13 corresponds to conflicting claim 13.
Instant Claim 14 corresponds to conflicting claim 14.
Instant Claim 15 corresponds to conflicting claim 15.
Instant Claim 16 corresponds to conflicting claim 16.
Instant Claim 17 corresponds to conflicting claim 17.
Instant Claim 18 corresponds to conflicting claim 18.
Instant Claim 19 corresponds to conflicting claim 19.
Instant Claim 20 corresponds to conflicting claim 20.
The instant claims merely broaden the scope of the conflicting claims. It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). If the Applicant agrees with the Examiner, with respect to the obviousness-type double patenting (ODP) between the instant application claims and the issued patent claims (issued US Patent No. 10827299), that the ODP is proper and since there exists a terminal disclaimer (TD) between US Patent No. 9749791 and US Patent No. 10827299; The Examiner respectfully requests that the Applicant provide a TD between the instant application and US Patent No. 10827299, a TD between the instant application and US Patent No. 9749791 and a TD between the instant application and US Patent No 9973890.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejection is based upon MPEP 2161.01 (I) of which the last paragraph is included below:
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. Id. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01 - § 2163.07(b).
Independent claim 1 recites “the hash value computed based on a static value uniquely associated with the tracking device and a dynamic value maintained by the tracking device”. The Examiner notes that the instant specification does not disclose an algorithm in sufficient detail with respect to “computed hash values based on static and dynamic values”. The Applicant’s instant specification does not disclose or support any examples or definitions of  “computed hash values based on static and dynamic values”. Applicant’s instant specification in paragraphs 0005-0010 only mention hash values and resolving the hash values, but do not adequately disclose a specific algorithm (a series of steps) for each of the aforementioned claimed functions. Applicant’s specification discloses, for example, “resolving and matching has values” but Applicant’s disclosure does not reveal the manner in which/how these functions are achieved/accomplished or what the algorithm is or what any code of the software is or how the software is written for the processor. While Applicant’s specification may reference what might be considered a computer program written in any form of code, but the disclosed elements are not sufficient. There must be some explanation of what the code/necessary steps and/or flowcharts is for claimed limitations in order to determine that applicant was in possession of the invention, to assure that if the steps of the algorithm are correctly carried out, and to guarantee a solution to the problem the invention purports to solve. 
There was no evidence that the specification contemplated a more generic way for performing the claimed functions and therefore, the written description requirement was not satisfied in this case for performing the claimed functions and equivalents thereof, see MPEP 2161.01 (I), “...as stated by the Federal Circuit, "[although many original claims will satisfy the written description requirement, certain claims may not." Id. at 1349, 94 USPQ2d at 1170-71; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46, 76 USPQ2d 1724, 1730-33 (Fed. Cir. 2005); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)("The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.")”.
For that reason, Applicant fails to show that the applicant has invented species sufficient to support the aforementioned claimed limitations that achieves the claimed result.
Claims 2-10 are dependent to independent claim 1 and thereby claims 2-10 are respectively rejected as failing to comply with the written description requirement.
Claims 11-15 and 16-20 recite similar limitations as claim 1 and thereby claims 11-15 and 16-20 are similarly rejected as failing to comply with the written description requirement.
Since, the Applicant’s specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the aforementioned claimed functions, a rejection under 35 U.S.C. 112, first paragraph for lack of written description is proper for that reason. Consequently, Claims 1 -18 are respectively rejected as failing to comply with the written description requirement. See LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20140282974 A1 herein Maher.
Claim 1, Maher discloses a method (title, Methods) comprising: 
storing, by a tracking server, a hash value for each of one or more tracking devices associated with the tracking server (0009, secret information stored by authority; 0037) ; 
receiving, at the tracking server from a user device, a hash value associated with a tracking device (0055), the hash value computed based on a static value uniquely associated with the tracking device and a dynamic value maintained by the tracking device (0079-0081, computation of the hash by the tag); 
identifying, by the tracking server, the tracking device based on a comparison between one of the stored hash values and the received hash value (0079, matching the computed hashes); and 
updating, by the tracking server, one or more records associated with the identified tracking device based on the receiving the hash value (0040, storing information related to the tag).

Claim 2, Maher discloses the method of claim 1. Maher discloses generating the hash value for each of one or more tracking devices based on a static value associated with each of the one or more tracking devices and a dynamic value (0079-0081, computation of a hash based on multiple variables such as unique ID and URLs).

Claim 3, Maher discloses the method of claim 2. Maher discloses periodically updating the hash value generated for each of the one or more tracking devices based on the static value associated with each of the one or more tracking devices and an updated dynamic value (0079-0081, computation of a hash based on multiple variables such as unique ID and URLs).

Claim 4, Maher discloses the method of claim 1. Maher discloses wherein the hash value is received via the user device as an advertisement from the tracking device (0078).

Claim 5, Maher discloses the method of claim 1. Maher discloses wherein the hash value is received by the user device via a first communication network and is received by the tracking server from the user device by a second communication network (Fig. 2: hash received by close proximity to tag and transmitted on network 202 by mobile device).

Claim 6, Maher discloses the method of claim 1. Maher discloses wherein the hash value is received in a communication packet comprising the hash value and the dynamic value (0079, response to challenge with hash).

Claim 7, Maher discloses the method of claim 1. Maher discloses wherein the hash value is received in a communication packet comprising the hash value and one or more of: information describing a broadcast power by the tracking device; a time of communication; an identity of the user device; an identity of a user device previously associated with the tracking device; an identity of a user associated with the tracking device; a digital signature associated with the tracking device; and a digital signature associated with the communication packet (0079-0081).

Claim 8, Maher discloses the method of claim 1. Maher discloses wherein the static value comprises one or more of: a tracking key stored by the tracking device and tracking server, wherein the tracking key is not transmitted by the tracking device or the tracking server; a unique identifier for the tracking device; and a device identifier for the tracking device (0079-0081).

Claim 9, Maher discloses the method of claim 1. Maher discloses wherein the dynamic value comprises one or more of: a time; a location; a counter value; and an incrementing value associated with time (0042).

Claim 10, Maher discloses the method of claim 1. Maher discloses wherein the hash value was computed by the tracking device in response to a predetermined stimulus (0042).

Claim 11, as analyzed with respect to the limitations as discussed in claim 1. Maher discloses a system comprising: one or more processors; and one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors to cause the system to perform operations (0209).

Claim 12, as analyzed with respect to the limitations as discussed in claim 2.
Claim 13, as analyzed with respect to the limitations as discussed in claim 3.

Claim 14, as analyzed with respect to the limitations as discussed in claim 4.
Claim 15, as analyzed with respect to the limitations as discussed in claim 5.

Claim 16, as analyzed with respect to the limitations as discussed in claims 1 and 11. 
Claim 17, as analyzed with respect to the limitations as discussed in claim 2.
Claim 18, as analyzed with respect to the limitations as discussed in claim 3. 
Claim 19, as analyzed with respect to the limitations as discussed in claim 4.
Claim 20, as analyzed with respect to the limitations as discussed in claim 5.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130217332 A1 - Methods, systems and devices for locating a wireless identity transmitter with a central server connected with one or more proximity broadcast receivers, such as stationary receivers or mobile devices operating as wireless receivers. The wireless identity transmitter may be a compact device configured to broadcast messages, such as through Bluetooth.RTM. advertisements, including an identification code. When within proximity, a proximity broadcast receiver may receive broadcast messages from the wireless identity transmitter and relay location information along with the wireless identity transmitter's identification code to a central server as sighting messages. The proximity broadcast receiver's own location may provide an approximate location for the wireless identity transmitter. The central server may process sighting messages, which may include signal strength information, to accurately locate the wireless identity transmitter. The central server may transmit data to third-party devices and/or mobile devices of users in response to receiving sightings messages.
US 20100164714 A1 - A method of monitoring for proximity of items, comprising monitoring for reception of a wireless signal from one or more wireless devices; upon reception of a wireless signal from one or more wireless devices, ascertaining the identity of a wireless device from which the wireless signal was received; comparing the identified wireless devices to a predetermined list of wireless devices; and generating an alert if a signal was not received from one or more wireless devices in the predetermined list.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mehmood B. Khan/           Primary Examiner, Art Unit 2468